

Exhibit 10.3
Execution Version




REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 27, 2017 by and among Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in the: (i) Securities
Purchase Agreement, dated June 26, 2017, by and among the Company and the
Investors identified on Exhibit A attached thereto (the “Investors’ Purchase
Agreement”) and (ii) Securities Purchase Agreement, dated June 26, 2017, between
the Company and Timothy Springer, Ph.D. (the “Springer Purchase Agreement” and,
together with the Investors’ Purchase Agreement, the “Purchase Agreements”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Purchase Agreements unless otherwise defined herein.
The parties hereby agree as follows:
1.Certain Definitions.


As used in this Agreement, the following terms shall have the following
meanings:
“Closing Date” has the meaning ascribed to it in the Investors’ Purchase
Agreement and Springer Purchase Agreement, as applicable.
“Common Warrant Shares” has the meaning ascribed to it in the Springer Purchase
Agreement.
“Investors” means the Investors identified in the Purchase Agreements and any
Affiliate or permitted transferee of any such Investor who is a subsequent
holder of Registrable Securities.
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.
“Registrable Securities” means (i) the Shares and Common Warrant Shares and (ii)
any other shares of Common Stock issued as a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or Common Warrant
Shares; provided, however, that any such Registrable Securities shall cease to
be Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) upon the first to occur of (A) a Registration Statement with
respect to the sale of such Registrable Securities being declared effective by
the SEC under the 1933 Act and such Registrable Securities having been disposed
of or transferred by the holder




--------------------------------------------------------------------------------




thereof in accordance with such effective Registration Statement, (B) such
Registrable Securities having been previously sold or transferred in accordance
with Rule 144 (or another exemption from the registration requirements of the
1933 Act) (C) such securities becoming eligible for resale without volume or
manner-of-sale restrictions and without current public information requirements
pursuant to Rule 144 and (D) the third anniversary of the Closing Date.
“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.
“SEC” means the U.S. Securities and Exchange Commission.
“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the 1933 Act.
“Shares” means the shares of Common Stock purchased by the Investors pursuant to
the Purchase Agreements.
2.Registration.


(a)Registration Statements.


(i)Promptly following the Closing Date but no later than twenty (20) calendar
days after the Closing Date (the “Filing Deadline”), the Company shall prepare
and file with the SEC one Registration Statement covering the resale of all of
the Registrable Securities which, for the avoidance of doubt, may also register
the sale of primary securities. Subject to any SEC comments, such Registration
Statement shall include the plan of distribution, substantially in the form and
substance, set forth in Part III of each Investor’s Selling Stockholder Notice
and Questionnaire. Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Upon request, such Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors prior to its filing or other submission. If a Registration Statement
covering the Registrable Securities is not filed with the SEC on or prior to the
fifth Business Day following the Filing Deadline, the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1% of the aggregate amount paid pursuant to the Purchase
Agreements by such Investor for such Registrable Securities then held by such
Investor for each 30-day period or pro rata for any portion thereof following
the Filing Deadline for which no Registration Statement is filed with respect to
the Registrable Securities. Such




2



--------------------------------------------------------------------------------




payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. Such payments shall be made to each Investor in cash no later than five
(5) Business Days after the end of each 30-day period (the “Payment Date”).
Interest shall accrue at the rate of 1% per month on any such liquidated damages
payments that shall not be paid by the Payment Date until such amount is paid in
full. Notwithstanding the foregoing, the Company will not be liable for any
liquidated damages under this Section 2(a)(i) with respect to any Common Warrant
Shares prior to their issuance.


(ii)The Company shall take reasonable best efforts to register the Registrable
Securities on Form S-3 following the date such form is available for use by the
Company, provided that if at such time the Registration Statement is on Form
S-1, the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.


(b)Expenses. The Company will pay all expenses associated with each Registration
Statement, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold. Except as provided in Section 6 hereof, the
Company shall not be responsible for legal fees incurred by holders of
Registrable Securities in connection with the performance of its rights and
obligations under the Transaction Documents.


(c)Effectiveness.


(i)The Company shall use reasonable best efforts to have the Registration
Statements declared effective as soon as practicable. The Company shall notify
the Investors by facsimile or e-mail as promptly as practicable, and in any
event, within forty-eight (48) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Investors with access to
a copy of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. Subject to Section 2(d), if (A) a
Registration Statement covering the Registrable Securities is not declared
effective by the SEC prior to the earlier of (i) ten (10) Business Days after
the SEC informs the Company that no review of such Registration Statement will
be made or that the SEC has no further comments on such Registration Statement
and (ii) the 60th day after the Closing Date (or the 90th day if the SEC reviews
such Registration Statement) (the “Effectiveness Deadline”), or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update such
Registration Statement), but excluding any Allowed Delay (as defined below) or,
if the Registration Statement is on Form S-1, for a period of twenty (20) days
following the date on which the Company files a post-effective amendment to
incorporate the Company’s Annual Report on Form 10-K (a “Maintenance Failure”),
then the Company will make pro rata payments to each Investor then holding
Registrable Securities, as liquidated damages and not as a penalty, in an amount
equal to 1% of the aggregate amount paid




3



--------------------------------------------------------------------------------




pursuant to the Purchase Agreements by such Investor for such Registrable
Securities then held by such Investor for each 30-day period or pro rata for any
portion thereof following the date by which such Registration Statement should
have been effective (the “Blackout Period”). Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief. The amounts payable as
liquidated damages pursuant to this paragraph shall be paid no later than five
(5) Business Days after each such 30-day period following the commencement of
the Blackout Period until the termination of the Blackout Period (the “Blackout
Period Payment Date”). Such payments shall be made to each Investor in cash.
Interest shall accrue at the rate of 1% per month on any such liquidated damages
payments that shall not be paid by the Blackout Payment Date until such amount
is paid in full. Notwithstanding the foregoing, the Company will not be liable
for any liquidated damages under this Section 2(c)(i) with respect to any Common
Warrant Shares prior to their issuance.


(ii)Notwithstanding anything to the contrary contained herein, the Company may,
upon written notice to any holder of Registrable Securities included in a
Registration Statement, suspend the use of any Registration Statement, including
any Prospectus that forms a part of a Registration Statement, if the Company (X)
determines that it would be required to make disclosure of material information
in the Registration Statement that the Company has a bona fide business purpose
for preserving as confidential, (Y) the Company determines it must amend or
supplement the Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading or (Z) the
Company has experienced or is experiencing some other material non-public event,
including a pending transaction involving the Company, the disclosure of which
at such time, in the good faith judgment of the Company, would adversely affect
the Company; provided, however, in no event shall holders of Registrable
Securities be suspended from selling Registrable Securities pursuant to the
Registration Statement for a period that exceeds 30 consecutive Trading Days or
60 total Trading Days in any 360-day period (any such suspension contemplated by
this Section 2(c)(ii), an “Allowed Delay”). Upon disclosure of such information
or the termination of the condition described above, the Company shall provide
prompt notice to holders whose Registrable Securities are included in the
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated hereby.


(d)Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act (provided, however, the Company shall
be obligated to use diligent efforts to advocate with the SEC for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09) or requires any Investor to be named as an “underwriter,” the Company
shall (i) promptly notify each holder of Registrable Securities thereof and (ii)
make reasonable best efforts to persuade the




4



--------------------------------------------------------------------------------




SEC that the offering contemplated by such Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter.” The
Investors shall have the right to select one legal counsel designated by the
holders of a majority of the Registrable Securities to review and oversee any
registration or matters pursuant to this Section 2(d), including participation
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment on any written submission made to the SEC with respect thereto. No such
written submission with respect to this matter shall be made to the SEC to which
the Investors’ counsel reasonably objects. In the event that, despite the
Company’s reasonable best efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor. In
the event of a cutback hereunder, the Company shall give the Investor at least
five (5) Business Days prior written notice along with the calculations as to
such Investor’s allotment. Any cut-back imposed on the Investors pursuant to
this Section 2(d) shall be allocated among the Investors on a pro rata basis and
shall be applied first to any of the Registrable Securities of such Investor as
such Investor shall designate, unless the SEC Restrictions otherwise require or
provide or the Investors otherwise agree. No liquidated damages shall accrue as
to any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
applicable to such Cut Back Shares (such date, the “Restriction Termination
Date”). In furtherance of the foregoing, each Investor shall provide the Company
with prompt written notice of its sale of substantially all of the Registrable
Securities under such Registration Statement such that the Company will be able
to file one or more additional Registration Statements covering the Cut Back
Shares. From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use reasonable best efforts to have such Registration Statement
declared effective within the time periods set forth herein and the liquidated
damages provisions relating thereto) shall again be applicable to such Cut Back
Shares; provided, however, that (i) the Filing Deadline for such Registration
Statement including such Cut Back Shares shall be ten (10) Business Days after
such Restriction Termination Date, and (ii) the date by which the Company is
required to obtain effectiveness with respect to such Cut Back Shares shall be
the 60th day immediately after the Restriction Termination Date (or the 90th day
if the SEC reviews such Registration Statement).


(e)Other Limitations. Notwithstanding any other provision herein or in the
Purchase Agreements, (i) the Filing Deadline and each Effectiveness Deadline for
a Registration Statement shall be extended and any Maintenance Failure shall be
automatically waived by no action of the Investors, in each case, without
default by or liquidated damages payable by the Company hereunder in the event
that the Company’s failure to make such filing or obtain such effectiveness or a
Maintenance Failure results from the failure of an Investor to timely provide
the Company with information requested by the Company and necessary to complete
a




5



--------------------------------------------------------------------------------




Registration Statement in accordance with the requirements of the 1933 Act (in
which case any such deadline would be extended, and a Maintenance Failure
waived, with respect to all Registrable Securities until such time as the
Investor provides such requested information) and (ii) in no event shall the
aggregate amount of liquidated damages (or interest thereon) paid hereunder
exceed, in the aggregate, 8% of the aggregate purchase price of the (A) Shares
purchased by the Investors under the Investors’ Purchase Agreement or (B)
Closing Securities purchased by Timothy Springer, Ph.D. under the Springer
Purchase Agreement, as applicable.


3.Company Obligations. The Company will use reasonable best efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible:


(a)use reasonable best efforts to cause such Registration Statement to become
effective and to remain continuously effective until such time as there are no
longer Registrable Securities held by the Investors (the “Effectiveness Period”)
and advise the Investors promptly in writing when the Effectiveness Period has
expired;


(b)prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;


(c)permit, upon request, any counsel designated by the Investors to review each
Registration Statement and all amendments and supplements thereto prior to their
filing with the SEC;


(d)furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor (it being understood and
agreed that such documents, or access thereto, may be provided electronically);


(e)use reasonable best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;






6



--------------------------------------------------------------------------------




(f)prior to any public offering of Registrable Securities, use reasonable best
efforts to assist or cooperate with the Investors and their counsel in
connection with their registration or qualification of such Registrable
Securities for the offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Investors; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;


(g)use reasonable best efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on the NASDAQ Global Market (or the primary
securities exchange, interdealer quotation system or other market on which the
Common Stock then listed);


(h)promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;


(i)otherwise use reasonable best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Investors in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investors are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder;
 
(j)with a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as there are no
longer Registrable Securities; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the 1934 Act; and
(iii) furnish electronically to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of or




7



--------------------------------------------------------------------------------




electronic access to the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration; and


(k) if requested by an Investor, cooperate with such Investor to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to an effective Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreements and applicable law, of all restrictive legends, and to
enable such certificates to be in such denominations and registered in such
names as any such Investor may request.


4.Due Diligence Review; Information. If any Investor is required under
applicable securities laws to be described in a Registration Statement as an
“underwriter,” the Company shall, upon reasonable prior notice, make available,
during normal business hours, for inspection and review by the Investors,
advisors to and representatives of the Investors (who may or may not be
affiliated with the Investors and who are reasonably acceptable to the Company)
(collectively, the “Inspectors”), all pertinent financial and other records, and
all other corporate documents and properties of the Company (collectively, the
“Records”) as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Inspectors
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of such Registration Statement for the sole
purpose of enabling such Investor and its accountants and attorneys to conduct
such due diligence solely for the purpose of establishing a due diligence
defense to underwriter liability under the 1933 Act; provided, however, that
each Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to such Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or the Purchase Agreements. Each
Investor agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential. Nothing herein
(or in any other confidentiality agreement between the Company and any Investor)
shall be deemed to limit the Investors’ ability to sell Registrable Securities
in a manner which is otherwise consistent with applicable laws and regulations.


Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to




8



--------------------------------------------------------------------------------




disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
5.Obligations of the Investors.


(a)Each Investor shall execute and deliver a Selling Stockholder Questionnaire
prior to the Closing Date. Each Investor shall additionally furnish in writing
to the Company such other information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Investor of the additional
information the Company requires from such Investor if such Investor elects to
have any of the Registrable Securities included in such Registration Statement
(the “Registration Information Notice”). An Investor shall provide such
information to the Company no later than two (2) Business Days following receipt
of a Registration Information Notice if such Investor elects to have any of the
Registrable Securities included in such Registration Statement. It is agreed and
understood that it shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of a particular Investor that (i) such Investor
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (ii) the
Investor execute such documents in connection with such registration as the
Company may reasonably request, including, without limitation, a waiver of its
registration rights hereunder to the extent an Investor elects not to have any
of its Registrable Securities included in a Registration Statement.


(b)Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.


(c)Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.






9



--------------------------------------------------------------------------------




(d)Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.


6.Indemnification.


(a)Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus, (ii) the use by an Investor of an outdated
or defective Prospectus after the Company has notified such Investor in writing
that such Prospectus is outdated or defective or (iii) an Investor’s failure to
send or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities.


(b)Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information regarding such Investor and furnished in writing by such Investor to
the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto. In no event shall the liability
of an Investor be greater than the dollar amount of the proceeds received by
such Investor upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.


(c)Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ




10



--------------------------------------------------------------------------------




separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(A) the indemnifying party has agreed to pay such fees or expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (C) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.


(d)Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.


7.Miscellaneous.


(a)Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.


(b)Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreements.


(c)Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective




11



--------------------------------------------------------------------------------




successors and assigns. An Investor may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Registrable Securities by such Investor to such person,
provided that (i) the Investor agrees in writing with the transferee or assignee
to assign such rights and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee and (B) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act or applicable state securities laws; (iv) at or before the time the
Company receives the written notice contemplated by clause (ii) of this sentence
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions contained herein; (v) such transfer shall have been made in
accordance with the applicable requirements of each of the Purchase Agreements
and (vi) unless the transferee or assignee is an Affiliate of, and after such
transfer or assignment continues to be an Affiliate of, such Investor, the
amount of Registrable Securities transferred or assigned to such transferee or
assignee represents at least $5.0 million of Registrable Securities (based on
the then-current market price of the Common Stock).


(d)Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.
                                                                                                                                                                                                                                                                                                       
(e)Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


(f)Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.


(g)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.




12



--------------------------------------------------------------------------------






(h)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.


(i)Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.


(j)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.


(k)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof (other
than sections 5-1401 and 5-1402 of the General Obligations Law). Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.


(l)Filing Restrictions. The Company will register the resale of Registrable
Securities representing Cut Back Shares on an effective Registration Statement
prior to or concurrent with registering the resale of its securities by a
selling security holder not holding Registrable Securities; provided, however,
that this Section 7(l) shall not apply to Registrable Securities representing
Cut Back Shares that were excluded from any such Registration




13



--------------------------------------------------------------------------------




Statement on account of the failure of a holder of such Registrable Securities
to comply with the provisions hereof, including, but not limited to, the
requirement of a holder to provide information required to be included in a
Registration Statement.


(m)Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Holder hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of group or entity, or create a presumption that the Holders are
in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or transactions. Each Investor shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The use of
a single agreement with respect to the obligations of the Company contained was
solely in the control of the Company, not the action or decision of any
Investor, and was done solely for the convenience of the Company and not because
it was required or requested to do so by any Holder. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and an Investor, solely, and not between the Company and the Investors
collectively and not between and among Investor.


[remainder of page intentionally left blank]








14



--------------------------------------------------------------------------------




Exhibit 10.3
Execution Version




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
COMPANY:
SELECTA BIOSCIENCES, INC.
 
By:
/s/ David Abraham
 
 
Name: David Abraham
 
 
Title: General Counsel, CCO, C.S.







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: Vivo Capital Fund VIII, L.P.
 
 
By:
  /s/ Frank Kung
 
 
Name: Frank Kung
 
 
Title: Managing Partner





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: Vivo Capital Surplus Fund VIII, L.P.
 
 
By:
  /s/ Frank Kung
 
 
Name: Frank Kung
 
 
Title: Managing Partner







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: BIOMEDICAL OFFSHORE VALUE FUND, LTD.
 
 
By:
  /s/ David Kroin
 
 
Name: DAVID KROIN
 
 
Title: MANAGING DIRECTOR OF GREAT POINT PARTNERS, LLC


(the Investment Manager)





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: BIOMEDICAL VALUE FUND, L.P.
 
 
By:
  /s/ David Kroin
 
 
Name: DAVID KROIN
 
 
Title: MANAGING DIRECTOR OF GREAT POINT PARTNERS, LLC


(the Investment Manager)





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: Perceptive Life Sciences Master Fund, Ltd.
 
 
By:
  /s/ James Mannix
 
 
Name: James Mannix
 
 
Title: COO





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: Amzak Health Investors LLC
 
 
By:
  /s/ Michael Kazma
 
 
Name: Michael Kazma
 
 
Title: Manager





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: CLASS D SERIES OF GEF-PS, L.P.
 
 
By:
  /s/ David Kroin
 
 
Name: DAVID KROIN
 
 
Title: MANAGING DIRECTOR OF GREAT POINT PARTNERS, LLC


(the Investment Manager)





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR: GEF-SMA, L.P.
 
 
By:
  /s/ David Kroin
 
 
Name: DAVID KROIN
 
 
Title: MANAGING DIRECTOR OF GREAT POINT PARTNERS, LLC


(the Investment Manager)





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR:
 
 
By:
 
 
 
Name:
 
 
Title:





By: Baker Bros. Advisors LP, Management Company and Investment Adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner






/s/ Scott L. Lessing
By: Scott L. Lessing, President
 
By: Baker Bros. Advisors LP, Management Company and Investment Adviser to BAKER
BROTHERS LIFE SCIENCES, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to BAKER BROTHERS LIFE
SCIENCES, L.P., and not as the general partner


/s/ Scott L. Lessing
By: Scott L. Lessing, President





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




INVESTOR:
 
 
By:
  /s/ Timothy A. Springer
 
 
Name: TIMOTHY A. SPRINGER
 
 
Title:









[Signature Page to Registration Rights Agreement]

